Citation Nr: 0416221	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-02 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1962 to April 1967.  He had 
service in the Republic of Vietnam, where his awards and 
decorations included the Combat Action Ribbon. 

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran has 10 percent schedular rating for 
tinnitus.

2.  The veteran has not alleged that his tinnitus has 
caused marked interference with employment or 
necessitated frequent periods of hospitalization. 


CONCLUSION OF LAW

A schedular evaluation in excess of 10 percent for 
tinnitus is precluded by law.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.25(b), 4.87, 
Diagnostic Code (DC) 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

This case involves the veteran's claim for increased 
compensation benefits for tinnitus.  Tinnitus is "a 
noise in the ear, such as ringing, buzzing, roaring, or 
clicking".  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 
1714 (28th ed. 1994).  
By a rating decision dated January 2003, the veteran was 
granted entitlement to service connection for tinnitus 
and assigned a 10 percent evaluation effective September 
25, 2002.  In February 2003, the veteran disagreed with 
that percentage rating, and this appeal ensued.

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  The 
evaluation of the same disability under various diagnoses 
is to be avoided.  38 CFR § 4.14.  

At the outset of the veteran's claim, tinnitus had been 
evaluated under 38 C.F.R. § 4.87, DC 6260.  That DC had 
provided a maximum 10 percent evaluation for recurrent 
tinnitus.  

During the course of the veteran's appeal, the VA issued 
regulations which stated that only a single evaluation 
was warranted for tinnitus, whether the sound was 
perceived in one ear, both ears, or in the head.  68 Fed. 
Reg. 25,822 (May 14, 2003) (codified as amended at 
38 C.F.R. § 4.87, DC 6260, Note 2 (effective June 13, 
2003)).  

Despite the regulatory clarification, the veteran and his 
representative contend that a separate evaluation is 
warranted for each ear since the medical evidence 
indicates that the veteran's tinnitus is bilateral.  In 
this regard, he notes that separate disabilities arising 
from a single disease entity are to be rated separately.  
38 C.F.R. § 4.25(b).  

The veteran and his representative maintain that when he 
filed his claim, the regulation had been ambiguous as to 
whether a single rating or separate ratings were 
warranted for bilateral tinnitus.  Indeed, they contend 
that the need for clarification supports his contention 
that the previous regulation had been ambiguous.  They 
note that when there is regulatory ambiguity, the VA will 
interpret the ambiguity in the manor most favorable to 
the veteran.  They further note that had the VA wished to 
provide a single rating for tinnitus, it knew how to do 
so, as various DC's provide single ratings for 
disabilities which may be unilateral or bilateral in 
nature.  For example, they cite 38 C.F.R. § 4.84, DC 6011 
(disorders of the retina); DC 6019 (ptosis); and 6023 
(loss of the eyebrows).  Absent such a provision, they 
conclude that separate 10 percent ratings are warranted 
for tinnitus in each ear.  

On May 22, 2003, VA's General Counsel issued an opinion 
that DC 6260 (as in effect at the time of the veteran's 
claim) authorized a single 10 percent disability rating 
for tinnitus, regardless of whether that disability was 
perceived as unilateral, bilateral, or in the head.  
Separate rating for tinnitus for each ear were not to be 
assigned under DC 6260 or any other DC.  VAOPGCPREC 2-03.  
The opinion noted, "tinnitus is the perception of sound 
in the absence of an acoustic stimulus."  VAOPGCPREC 2-
03, citing The Merck Manual 665 (17th Ed. 1999).  The 
General Counsel referenced the notice of proposed 
rulemaking in May 2003 for the medical explanation of 
tinnitus that resulted in the amendment to DC 6260:

True (subjective) tinnitus does not originate in the 
inner ear, although damage to the inner ear may be a 
precursor of subjective tinnitus.  It is theorized that 
in true tinnitus the brain creates phantom sensations to 
replace missing inputs from the damaged inner ear, 
similar to the brain's creation of phantom pain in 
amputated limbs. . . . [Citations omitted.]

Inasmuch as true tinnitus, i.e., the perception of sound 
in the absence of an external stimulus, appeared to arise 
from the brain rather than the ears, the General Counsel 
found that "the perception of noise is the disability 
identified in true tinnitus, and the source of this 
perceived noise is not in either or both ears.  The 
undifferentiated nature of the source of the noise that 
is tinnitus is the primary basis for VA's practice, as 
reflected in the notice of proposed rulemaking, of rating 
tinnitus as a single disease entity."  VAOPGCPREC 2-03.

The General Counsel, therefore, determined that the 
original and revised versions of DC 6260; see also 38 
C.F.R. § 4.87 (2003), authorized a single 10 percent 
rating for tinnitus regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for 
bilateral tinnitus.

Furthermore, the General Counsel noted that the 2003 
amendment to DC 6260 definitively stating that only a 
single 10 percent disability rating was authorized for 
tinnitus merely restated the law as it had existed both 
prior to and after the time the veteran filed his claim.  
Accordingly, the rule that only a single 10 percent 
disability rating is authorized for tinnitus regardless 
of whether the tinnitus is perceived as unilateral, 
bilateral, or in the head is for application in this 
case.  VAOPGCPREC 2-03.  In this regard, it should be 
noted that precedential opinions of the Chief Legal 
Officer of the VA are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).  Therefore, the Board cannot 
contravene that opinion on any basis, including the 
representative's contentions with respect to 38 C.F.R. 
§ 4.25(b).

III.  Extraschedular Considerations

In exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the 
VA Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, for consideration of 
"an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1) (2003).  "The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as 
to render impractical the application of the regular 
schedular standards."  Id.  
In this case, there is no evidence that the veteran's 
tinnitus has independently caused marked interference 
with employment or required hospitalization.  The Board 
notes that any impairment in the veteran's ability to 
work is already contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (the disability rating itself is recognition that 
industrial capabilities are impaired).  Thus, further 
development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  Duties to Notify and Assist

In arriving at this decision, the Board notes that VA has 
a statutory duty to assist the veteran in the development 
of his appeal.  (Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In so doing, VA 
must notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In this case, however, the facts are not in dispute.  
Rather, this case involves pure statutory interpretation.  
Since the law, and not the facts, is dispositive of the 
issue, no amount of development would allow the veteran 
to prevail.  Such development would serve no useful 
purpose and, therefore, need not be performed in meet 
VA's statutory duty to assist the veteran in the 
development of his appeal  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (enactment of the VCAA does not 
affect matters on appeal from the Board when the question 
is limited to statutory interpretation.); see also, 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing 
additional burdens on VA with no benefits flowing to the 
veteran are to be avoided).  




ORDER

An evaluation in excess of 10 percent for tinnitus is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



